         8:20-mc-00072-JMG Doc # 2 Filed: 04/20/20 Page 1 of 4 - Page ID # 23



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


                                                                      8:20-MC-72
    IN RE: ADMINISTRATIVE
    FORFEITURE MATTERS.
                                                                        ORDER



         This matter is before the Court on the government's motion (filing 1) to
extend deadlines for providing notice in certain administrative forfeiture
proceedings. The Court will grant the government's motion.
         In nonjudicial civil forfeiture proceedings, under 18 U.S.C. § 983(a)(1)(A),
the government must generally act within 60 days of seizing property to (1)
provide written notice to interested parties, (2) file a civil forfeiture action, or
(3) obtain a criminal indictment containing a forfeiture allegation for the
property.1 But, among other things, § 983(a)(1)(C) provides that:


         Upon motion by the Government, a court may extend the period
         for sending notice under subparagraph (A) for a period not to
         exceed 60 days, which period may be further extended by the court
         for 60-day periods, as necessary, if the court determines, based on
         a written certification of a supervisory official in the headquarters
         office of the seizing agency, that the conditions in subparagraph
         (D) are present.




1   The deadline is 90 days if the property was seized by state or local officials and turned over
to federal law enforcement, but the requirements are otherwise the same. § 983(a)(1)(A)(iv).
        8:20-mc-00072-JMG Doc # 2 Filed: 04/20/20 Page 2 of 4 - Page ID # 24



The "conditions in subparagraph (D)" include "endangering the life or physical
safety of an individual." § 983(a)(1)(D)(i). Further, when a person files a claim
with the government asserting an interest in seized property, the government
has 90 days to file a complaint for forfeiture pursuant to federal rules of civil
procedure, pursue a criminal forfeiture, or return the property. § 983(a)(3)(A).
But that period can also be extended by the Court in the district where the
complaint will be filed "for good cause shown." Id.
         The government is asking the Court for blanket extension of these
deadlines based on the COVID-19 pandemic, presenting evidence that to
continue meeting these deadlines, its employees would be required to endanger
themselves by disregarding public health guidelines. The Court finds that
evidence persuasive, having made similar findings with respect to its own
operations. See General Order 2020-04. The Court recognizes that the
statutory authority to extend these deadlines has generally been understood
to refer to circumstances in which the danger was to witnesses or undercover
operations, not administrators. See United States v. $10,160.00 in U.S.
Currency, No. 3:11-CV-1612, 2012 WL 3608578, at *3 (D. Conn. Aug. 22, 2012);
accord United States v. 2014 Mercedes-Benz, 162 F. Supp. 3d 1205, 1210 (M.D.
Ala. 2016); United States v. Funds from Fifth Third Bank Account, No. 2:13-
CV-11728, 2013 WL 5914101, at *9 (E.D. Mich. Nov. 4, 2013). Nonetheless, the
Court finds that on the government's evidence, the standards set out in the
statutory text are satisfied.2 Accordingly,




2   Whether the delay that may result in any particular case is consistent with due process is
a question the Court cannot presently address. See United States v. Eight Thousand Eight
Hundred & Fifty Dollars ($8,850) in U.S. Currency, 461 U.S. 555, 564-65 (1983); Matter of
One White Jeep Cherokee, 991 F. Supp. 1077, 1084 (S.D. Iowa 1998).


                                              -2-
8:20-mc-00072-JMG Doc # 2 Filed: 04/20/20 Page 3 of 4 - Page ID # 25



IT IS ORDERED:


1.    The government's motion to extend deadlines (filing 1) is
      granted.


2.    For all federal seizures of property in the District of
      Nebraska between February 3 and April 30, 2020, the
      deadline established by 18 U.S.C. § 983(a)(1)(A)(i) for the
      seizing agency to commence administrative forfeiture
      proceedings is extended by 60 days.


3.    For all seizures of property by state or local law enforcement
      agencies in the District of Nebraska between January 3 and
      April 30, 2020 which were adopted by a federal agency with
      administrative forfeiture authority, the deadline established
      by 18 U.S.C. § 983(a)(1)(A)(iv) for the adopting agency to
      commence administrative forfeiture proceedings is extended
      by 60 days.


4.    The deadline established by 18 U.S.C. § 983(a)(3)(A) for
      filing a civil forfeiture complaint or inclusion of an asset in a
      criminal indictment following an agency's receipt of a timely
      administrative claim between February 3 and April 30, 2020
      is extended by 60 days.


5.    If a supervisory official in the headquarters office of any
      seizing agency extended any administrative notice deadline
      pursuant to 18 U.S.C. § 983(a)(1)(B) on or before March 31,



                                 -3-
8:20-mc-00072-JMG Doc # 2 Filed: 04/20/20 Page 4 of 4 - Page ID # 26



      2020, the deadline for sending the required notice is further
      extended by 60 days from the current deadline.


6.    Further extensions of no more than 60 days each may be
      granted upon an appropriate showing.


Dated this 20th day of April, 2020.


                                      BY THE COURT:



                                      John M. Gerrard
                                      Chief United States District Judge




                                -4-
